Citation Nr: 1529437	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  07-19 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a separate compensable rating for a right knee disability.

2.  Entitlement to a separate compensable rating for a left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel
INTRODUCTION

The Veteran had active duty service in the United States Air Force from October 1973 to August 1977.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision from the Department of Veterans' Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Board notes that the RO originally awarded service connection for low back strain and for chondromalacia of the left and right knee in a December 1977 rating decision.  A 10 percent rating was assigned for each knee effective August 15, 1977.  The Veteran filed a claim for an increased disability rating for her service-connected disabilities in May 1978.  In a February 1979 rating decision, the RO determined that the Veteran's back and knee disabilities were part of her fibrosis.  Thus, the RO combined the Veteran's service-connected knee and back symptoms into a single disability, fibrositis syndrome, and assigned a 30 percent rating effective August 15, 1977 and a 40 percent rating effective July 19, 1978.  A January 1981 rating decision reduced the Veteran's 40 percent rating for fibrositis syndrome to 20 percent, effective April 1, 1981.

The Board acknowledges the contention of the Veteran's representative that the written statement submitted by the Veteran in December 1977 is a notice of disagreement (NOD) as to the December 1977 rating decision.  In this statement, the Veteran requested that VA release her medical records to Dr. H. (initials used to protect privacy), which she would hand carry.  The Board has considered whether the Veteran's December 1977statement can be construed as an NOD.  By statute, an NOD is a written communication by the claimant to the Agency of Original Jurisdiction (AOJ) received within one year of notice of the rating decision and expressing the claimant's disagreement or dissatisfaction and a desire to the contest or appeal.  See 38 U.S.C.A. § 7105(b)(1), (2) (West 2014); 38 C.F.R. § 20.201 (2014).  The Board finds that the December 1977 statement does not meet the requirements for an NOD, as the statement does not express disagreement with the previous rating decision or indicate that the Veteran wished to contest or appeal the decision.  Instead, the December 1977 statement seems to be a request under the Privacy Act and a subsequent December 1977 letter acknowledged it as such.  Therefore, the Board finds that the December 1977 statement is not an NOD for the December 1977 rating decision.

The Veteran's claim for service connection for a bilateral knee disorder was received on October 13, 2004.  The September 2005 rating decision denied entitlement to service connection for right and left knee pain.  The Veteran timely appealed and in a January 2010 decision, the Board recharacterized the issue on appeal to reflect that service connection was already in effect for right and left knee disabilities.  In the same decision, the Board remanded the claim to the AOJ for additional development and adjudication.  As will be discussed below, there was substantial compliance with all remand directives, and the Board may proceed with adjudication.

In addition to the issues listed above, the January 2010 decision remanded the issues of whether new and material evidence has been received to reopen a claim for service connection for neuropathy of the left side of the body, entitlement to service connection for irritable bowel syndrome (IBS), entitlement to a rating in excess of 20 percent for fibrositis syndrome, and entitlement to a total rating based on individual unemployability (TDIU).  A February 2011 rating decision granted service connection for left side neuropathy and IBS as part of the Veteran's service-connected fibrositis syndrome, which was assigned the maximum schedular rating of 40 percent effective October 13, 2004.  Consequently, the issue of an increased rating for fibromyalgia and the service connection issues on appeal have been granted and are no longer part of the Veteran's appeal.  

The February 2011 rating decision also denied separate compensable ratings for each knee and denied TDIU.  The Board notes that the issue of entitlement to a TDIU was once again remanded by the Board in a May 2014 decision.  However, this issue has not yet been addressed by the RO.  Thus, the issue of entitlement to a TDIU remains in remand status and is not addressed in this decision.

In October 2009, the Veteran appeared at a hearing before the undersigned Veterans Law Judge (VLJ).  The Board subsequently issued a September 2011 decision that, in part, denied the claims of entitlement to separate compensable evaluations for left and right knee disabilities.  Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board's September 2011 decision was identified as having been potentially affected by an invalidated rule relating the duties of the VLJ that conducted the October 2009 hearing.  In order to remedy any such potential error, the Board sent the Veteran a September 2013 letter notifying her of an opportunity to receive a new hearing and/or a new decision from the Board.  By way of an October 2013 correspondence, the Veteran requested that the Board decision be vacated.  In June 2014, the Board vacated the portion of the September 2011 decision that denied entitlement to separate compensable evaluations for the left and right knee disabilities.  The remainder of the September 2011 Board decision remained undisturbed.

The Veteran also requested a new Board hearing in the October 2013 correspondence.  She was scheduled for a videoconference hearing in September 2014.  The Veteran did not attend this hearing and another videoconference hearing was scheduled for November 2014.  In a September 2014 statement, the Veteran requested that this hearing be cancelled.  Thus, there is no outstanding Board hearing request.  See 38 C.F.R. § 20.704 (2014).

In addition to the paper claims file, the Veteran's Virtual VA and Veterans Benefit Management System (VBMS) paperless claims files were reviewed for this appeal.  A review of VBMS reveals a September 2014 Statement in Support of Claim and a May 2015 Informal Hearing Presentation.  The remaining documents in both VBMS and Virtual VA are either duplicative or irrelevant to the issue on appeal.

The issues of whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for lumbar scoliosis; whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for a psychiatric disorder; entitlement to service connection for asthma; entitlement to service connection for anemia; and entitlement to service connection for coronary artery disease have been raised by the record in a May 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  No pathology of the right knee separate from the Veteran's fibrositis was found on VA examination in July 2010.

2.  No pathology of the left knee separate from the Veteran's fibrositis was found on VA examination in July 2010.

CONCLUSIONS OF LAW

1.  The criteria for the assignment of a separate compensable evaluation for a service-connected right knee disability have not been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5025, 5257-5261 (2014).  

2.  The criteria for the assignment of a separate compensable evaluation for a service-connected left knee disability have not been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5025, 5257-5261 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102, 5103; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A letter was sent to the Veteran in February 2005, prior to adjudication, which informed her of the requirements needed to establish entitlement to an increased evaluation.  

In accordance with the requirements of VCAA, the letter informed the Veteran what evidence and information she was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private evidence was subsequently added to the claims files after the letter.  

A March 2006 letter provided information concerning effective dates that could be assigned if her IR claim was granted.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  In this case, VA obtained the Veteran's service treatment records, and all relevant, identified, and available post-service treatment records.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A pertinent VA examination was conducted in July 2010.

In the Board's January 2010 remand, the AOJ was directed to obtain a VA examination to determine whether any left or right knee disability is separate and distinct from the service-connected fibromyalgia.  The Veteran was provided with an examination that sufficiently addressed these inquiries in July 2010.  As a result, the Board is satisfied that the RO substantially complied with the Board's remand instructions and an additional remand is not necessary.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Moreover, as previously noted, the Veteran was also provided the opportunity to testify at a hearing before the Board in October 2009.  In Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or the VLJ who chairs a hearing fulfill two duties:  (1) the duty to explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During that October 2009 hearing, the undersigned VLJ clearly set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information when appropriate.  Upon identifying that the Veteran potentially had outstanding VA treatment records, the undersigned VLJ obtained a waiver from the Veteran to allow the Board to review these records once they were associated with the claims file.  The undersigned VLJ also held the record open for 30 days to allow the Veteran to submit additional evidence.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through her testimony and questioning by her representative, demonstrated her actual knowledge of the elements necessary to substantiate the claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and Bryant.

For these reasons, the Board finds that VA's duties to notify and assist have been satisfied.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2014).  

The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already been established and an increase in the disability rating is at issue the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

Schedular Criteria

Diagnostic Code 5025 provides that fibromyalgia (fibrositis, primary fibromyalgia syndrome) with widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms, is to be rated as 10 percent disabling if the symptoms require continuous medication for control; 20 percent disabling if the symptoms are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but symptoms that are present more than one-third of the time; and 40 percent disabling if the symptoms are constant or nearly so, and are refractory to therapy.  A Note to Diagnostic Code 5025 provides that widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.  38 C.F.R. §  4.71a, Diagnostic Code 5025 (2014).

Diagnostic Code 5257 provides ratings for an impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).

Diagnostic Code 5258 grants a 20 percent evaluation for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2014).

Diagnostic Code 5259 grants a 10 percent evaluation for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2014).

Diagnostic Code 5260, limitation of flexion of the leg, provides a noncompensable rating if flexion is limited to 60 degrees, a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a maximum 30 percent rating if flexion is limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).

Diagnostic Code 5261, limitation of extension of the leg, provides a 
non-compensable rating if extension is limited to 5 degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261; see also 38 C.F.R. § 4.71, Plate II (2014) (showing normal flexion and extension as between 0 degrees and 140 degrees).

Analysis

The Veteran has contended, including at her October 2009 travel board hearing, that her service-connected knee disabilities are severe enough to warrant separate compensable ratings.  Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against the claims and the appeals will be denied.

VA and private treatment records dated prior to July 2010 reveal complaints of pain, including of the knees, but do not include clinical findings involving the knees. 

On VA evaluation in July 2010, it was noted that the claims files had been reviewed.  The Veteran complained of constant pain all over her body, including the knees, accompanied by paresthesias of the arms and legs.  She noted tender points in each knee at the medial fat pad proximal to the joint line.  The Veteran declined to do range of motion of the knees due to pain.  X-rays of the knees did not reveal any bone injury; there was mild spurring of the right lateral tibial spine.  Fibromyalgia was diagnosed.  The examiner noted that there was no objective evidence of knee joint pathology.  

The Veteran testified at her personal hearing before the undersigned VLJ in October 2009 that she has bilateral knee pain and disability.

In May 2013, the Veteran was provided with a VA general medical examination.  The examiner noted that the Veteran's original diagnosis of fibromyalgia was modified to include symptoms of knee pain.  Similar to the results of the July 2010 examination, the Veteran's tender points included the right knee along the medial joint line.  The Veteran complained that she ached everywhere and her musculoskeletal complaints included the knees.

The Board concludes that a separate compensable evaluation is not warranted for either of the Veteran's knees because the ratings under Diagnostic Code 5025 include musculoskeletal pain and tenderness and because VA examination of the knees in July 2010 did not find any knee pathology.  In fact, the Veteran is currently assigned the maximum schedular rating for fibrositis, which includes knee pain due to fibromyalgia.  There is no evidence of a separate knee disability, such as decreased limitation of extension or flexion, subluxation, instability, or locking.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Pertinent to a claim for an increased rating, lay testimony is competent when it describes symptoms, which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

In this case, the Veteran is competent to report her knee symptoms.  Her complaints are credible.  The Veteran's complaints have been considered in evaluating the disabilities at issue.  However, on examination the Veteran refused to perform range of motion of the knee so the examiner was not able to determine whether there was limitation of flexion or extension.  Further, the medical evidence indicates that her knee pain is due to fibromyalgia and that, therefore, a separate compensable rating for either knee is not warranted, as discussed above.  

The Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claims for separate compensable ratings for her service-connected bilateral knee disability, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A separate compensable rating for service-connected right knee disability is denied.

A separate compensable rating for service-connected left knee disability is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


